Title: IV. George Washington to Thomas Jefferson, [16 March 1791]
From: Washington, George
To: Jefferson, Thomas



My dear Sir
[16 March 1791]

Enclosed is the last letter I have received from Messrs. Deakins and Stoddart.—What step had I best take to bring matters to a close with Burn’s, and by declaring at once the site of the public buildings, prevent some inconvenience which I see may arise from the opinions promulgated by Mr. L’Enfont? as much probably from complaisance as judgment.—Yrs,

Go: Washington

